Name: Commission Regulation (EC) No 2265/96 of 27 November 1996 amending Regulation (EEC) No 1517/77 fixing the list of the various groups of hop varieties cultivated in the Community
 Type: Regulation
 Subject Matter: production;  plant product;  documentation
 Date Published: nan

 28 . 11 . 96 EN Official Journal of the European Communities No L 306/23 COMMISSION REGULATION (EC) No 2265/96 of 27 November 1996 amending Regulation (EEC) No 1517/77 fixing the list of the various groups of hop varieties cultivated in the Community Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops ('), as amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2), and in particular Article 12 (8) thereof, Whereas Commission Regulation (EEC) No 1517/77 (3), as last amended by Regulation (EC) No 675/96 (4), divides varieties of hops into 'aromatic hops', 'bitter hops' and 'others' according to commercial practice on the Com ­ munity and world hops markets, with particular emphasis on the content of bitter and aromatic substances; Whereas certain experimental varieties have now reached the stage where they can be marketed; whereas they should accordingly be added to the Annex to Regulation (EEC) No 1517/77; Article 1 The Annex to Regulation (EEC) No 1517/77 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 November 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 175, 4 . 8 . 1971 , p. 1 . (2) OJ No L 349, 31 . 12 . 1994, p . 105 . C) OJ No L 169, 7. 7. 1977, p. 13 . 4) OJ No L 94, 16. 4 . 1996, p. 3 . No L 306/24 f EN 28 . 11 . 96Official Journal of the European Communities ANNEX 'ANNEX A. Group I : Aromatic hops B. Group II : Bitter hops C. Group III : Others Aurora Admiral Record Bramling Cross Brewers Gold Zenith CÃ ©leia Buket Others, including experimental Challenger Bullion varieties ' Cicero Chinook First Gold Galena Fuggies H-3 Leones Goldings H-7 Leones Hallertauer Hallertauer Magnum Hallertauer Tradition Hallertauer Taurus HersbrÃ ¼cker SpÃ ¤t Herald HÃ ¼ller Northdown Malling Northern Brewer Perle Nugget Phoenix Omega Pioneer Orion Progress Target Saaz Yeoman Spalter Spalter Select Strisselspalt Tettnanger W.G.V.